UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1199


KATHERINE HARRIS,

                    Plaintiff - Appellant,

             v.

CABARRUS COUNTY BOARD OF EDUCATION, a body corporate; UNION
COUNTY BOARD OF EDUCATION, a body corporate; CHARLOTTE-
MECKLENBURG BOARD OF EDUCATION, a body corporate; STANLY
COUNTY BOARD OF EDUCATION, a body corporate; ALBEMARLE CITY
SCHOOLS BOARD OF EDUCATION, a body corporate; NORTH CAROLINA
RETIREMENT SYSTEM FOR TEACHERS AND STATE EMPLOYEES
BOARD OF TRUSTEES; BARRY SHEPHERD, in his individual capacity;
KATHRYN AUGER, in her individual capacity; GARY AUSTIN, in his individual
capacity,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:16-cv-00702-CCE-JEP)


Submitted: May 25, 2017                                          Decided: May 30, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Katherine Harris, Appellant Pro Se. Robert J. King, III, Daniel F. E. Smith, BROOKS,
PIERCE, MCLENDON, HUMPHREY & LEONARD, LLP, Greensboro, North
Carolina; Terry LaMonte Wallace, WALLACE CHILDERS PLLC, Charlotte, North
Carolina; Kirk London Bowling, BOWLING LAW FIRM, PLLC, Albemarle, North
Carolina; Robert Michael Curran, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Katherine Harris appeals the district court’s order dismissing her civil complaint

as time-barred. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Harris v. Cabarrus Cty. Bd. of

Educ., No. 1:16-cv-00702-CCE-JEP (M.D.N.C. Jan. 26, 2017). We deny Harris’ motion

to amend her complaint. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                          3